DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101372534) in view of Leu (US 20140166993).
Chen is prior art but is in Chinese.  Both the original document and an English translation are provided with this Office Action.
Chen teaches:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The original document further teaches at p. 8:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Chen teaches many of the present claim limitations.  Page 2 of the English translation teaches a film.  The Abstract indicates that the material is nanosized, i.e., are nanoparticles.  With respect to claim 2, the weight percentage is 0.1-30%.  With respect to claim 3, the first and second pages of the translation teach polyimides.  With respect to claim 4, the above structure would be a “polyhedral oligomeric silsesquioxane” (POSS).  With respect to claims 5-8, the reference teaches the following preparation method at the second page of the translation:
A method of forming a polyimide/oligomeric silsesquioxane nanometre hybridization membrane with low dielectric constant, comprising the following steps: 1) the oligomeric silsesquioxane is dissolved in solvent, slowly adding the same solvent obtained by dissolving dianhydride monomer solution. after finishing adding, under the protection of inert gas at 10 to 35 degrees centigrade for 0.5 to 3 hours to obtain the anhydride functional silsesquioxane solution; 2) adding the diamine monomer dissolved in the same solvent to obtain diamine monomer solution, slowly adding silsesquioxane solution with the anhydride functional group, and after adding dicarboxylic anhydride monomer, and the whole feeding time is 20 to 60 minutes, after finishing feeding, under the protection of inert gas 10 to 35. C. for 12 to 24 hours to obtain uniform polyamic acid solution; 3) the uniform polyamic acid solution film (it can firstly standing for removing bubbles generated in the preparation process), at 280 to 350. C. to imidization reaction for 2 to 4 h to obtain the low dielectric constant polyimide/oligomeric silsesquioxane nanometre hybridization membrane.

With respect to claims 9 and 10, the Abstract teaches use in electrical (electronic) devices.
	Chen does not appear to teach the presently claimed hydrophobic polyimide material.
	Leu teaches an electronic device such as an organic light emitting diode [Abstract].  With respect to claim 3, a substrate may include a polyimide copolymerized with a diamine and a dianhydride, respectively [0014]:
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Condensed together, the diamine and dianhydride would form the copolymerized polyimide.  Leu does not appear to state that the copolymer is “hydrophobic”.  Still, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.
	It would have been obvious for a polyimide material with organo/inorganic composite nanoparticles, as within the teachings of Chen on polyimide/oligomeric silsesquioxane nanometre hybridization membranes, to have the presently claimed hydrophobic polyimide material, as taught by Leu, because both references are directed to electronic devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761